Case 3:21-cr-00009-BJD-JRK Document 41 Filed 06/03/21 Page 1 of 1 PagelD 1374

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
UNITED STATES OF AMERICA,
Vv. Case No. 3:21-cr-9-BJD-JRK

GRETCHEN MICHELE CAMP

 

NOTICE OF HEARING
TAKE NOTICE this case is hereby set for SENTENCING on Thursday,

June 17, 2021 at 2:00 p.m., before the undersigned in Courtroom 12C, Twelfth
Floor, United States Courthouse, 300 North Hogan Street, Jacksonville, Florida.

wack
DONE and ORDERED in Jacksonville, Florida this a day of June,

A O\Qan«

BRIAN J. DAVIS”
United States District Judge

2021.

cs

Copies furnished to:

Asst. U.S. Attorney (Glober)
Asst. U.S. Attorney (Talbot)
Elizabeth L. White, Esq.
Bryan E. DeMaggio, Esq.
U.S. Probation

U.S. Marshal
